AFTER REMAND
BOWEN, Judge.
The Alabama Supreme Court remanded this case to this Court “for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).” In accord therewith, the following order is issued:
AFFIRMED: The appellant’s conviction for assault in the second degree is affirmed. On this direct appeal, the appellant contends that there was no factual basis for his guilty plea and that he was not informed of the elements of the offense. Consideration of these issues is procedurally barred under Willis v. State, 500 So.2d 1324 (Ala.Cr.App.1986).
All Judges concur.